PER CURIAM:
Appellant appeals from the Order of the court below refusing to dismiss, on double jeopardy grounds, the indictments filed against him. That issue having been decided adversely to the appellants in Commonwealth v. Africa, 281 Pa.Super. 419, 422 A.2d 539 (1980), in which case appellant herein was also a codefendant, the order of the court below is affirmed. (We note, for clarity, that appellant Delbert Orr Africa requested dismissal of the charges against him but did not request a mistrial; his position is, therefore, identical to that of Phil Smith Africa, appellant at No. 1432 October Term 1979, supra.)
Order affirmed.